UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 MIREILLE TORJMAN,

         Plaintiff,
                 v.                                         Civil Action No. 10-1031 (JDB)
 FEDERAL BUREAU OF
 INVESTIGATION, et al.,

         Defendants.


                                  MEMORANDUM OPINION

        This matter is before the Court on its initial review of plaintiff’s pro se complaint.

Pursuant to 28 U.S.C. § 1915(e), the Court is required to dismiss a complaint, "[n]otwithstanding

any filing fee," upon a determination that it is "frivolous or malicious" or "fails to state a claim on

which relief may be granted." 28 U.S.C. § 1915(e)(2)(B). Plaintiff Mireille Torjman alleges that

the United States government is using various forms of "mind control" on her, including

"synthetic telepathy," "psychotronics," and other forms of surveillance, and seeks unspecified

damages and injunctive relief against several federal agencies. Compl. at 1-20. Complaints that

describe fantastic or delusional scenarios or contain "fanciful factual allegation[s]" are subject to

dismissal under 28 U.S.C. § 1915(e)(2). Neitzke v. Williams, 490 U.S. 319, 325 (1989); accord

Ruston v. Bush, 298 Fed. App'x 16, 17 (D.C. Cir. 2008); Best v. Kelly, 39 F.3d 328, 330-31

(D.C. Cir. 1994). This complaint qualifies for such treatment and, thus, is dismissed. A separate

Order accompanies this Memorandum Opinion.



                                                              /s/
                                                      JOHN D. BATES
                                                  United States District Judge
Date:   June 21, 2010